MEMORANDUM**
Morson Smith appeals his sentence imposed following his guilty plea to conspiracy to defraud the United States, in violation of 18 U.S.C. § 286. He contends that the United States Sentencing Guidelines are unconstitutional and that the district court violated his Sixth Amendment rights in making an upward adjustment under U.S.S.G. § 2Bl.l(b) based upon judge-made findings regarding amount of loss. He also contends that his waiver of his right to appeal his sentence should not be enforced because it was made before the *136Supreme Court issued its decision in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and therefore was not knowing and voluntary. This contention lacks merit. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005). Accordingly, we enforce Smith’s appeal waiver and dismiss his appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.